COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00241-CV


IN RE ROBERT GORDON                                                      RELATOR


                                     ------------

                         ORIGINAL PROCEEDING
                  TRIAL COURT NOS. 10085, 10238W, 22778

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.

DELIVERED: July 28, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).